COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        W.M. Roberson v. Anthony Saint Val

Appellate case number:      01-16-01001-CV

Trial court case number:    1085226

Trial court:                County Civil Court at Law No. 3 of Harris County

       This Court has determined that appellant, W.M. Roberson, filed an affidavit of
indigence in the trial court on November 7, 2016. The Court is unable to determine whether
a contest was filed or if the trial court overruled this affidavit of indigence. See TEX. R.
APP. P. 20.1(b).
       Accordingly, we order the trial court clerk to file a supplemental clerk’s record
containing appellant’s affidavit of indigence, any contests filed, and any orders granting or
overruling appellant’s request to proceed in the trial court without costs. The supplemental
clerk’s record shall be filed in this Court within 20 days of the date of this order.


       It is so ORDERED.


Judge’s signature: /s/ Chief Justice Sherry Radack
                     Acting individually  Acting for the Court

Date: March 16, 2017